Citation Nr: 0108171	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was involved 
in a February 26, 1993, rating decision which increased the 
disability evaluation assigned for service-connected post 
traumatic stress disorder (PTSD) to 100 percent effective 
January 27, 1989.  

2.  Whether clear and unmistakable error (CUE) was involved 
in an August 9, 1994, rating decision which established 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective May 18, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that there was no evidence of CUE in a February 26, 
1993, rating decision which increased the disability 
evaluation assigned for service-connected PTSD to 100 percent 
effective January 27, 1989, nor was there CUE involved in an 
August 9, 1994, rating decision which established service 
connection for tinnitus, and assigned a 10 percent 
evaluation, effective May 18, 1993.  A hearing was held at 
the RO in March 2000, and before the undersigned Board member 
via video-conference in June 2000.  

It is noted that during the March 2000 RO hearing the 
veteran's representative, albeit in a somewhat confusing 
manner, cited the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) decision in Norris v. West, 12 
Vet. App. 413, 422 (1999), as lending support to their 
contention that not establishing an earlier effective date 
for the 100 percent evaluation for PTSD was CUE, as an 
informal claim(s) for a total rating for compensation 
purposes based on individual unemployability (a TDIU claim) 
had previously been raised but not adjudicated.  Initially, 
the Board notes that the issue at hand in this matter 
surrounds the effective date for the 100 percent schedular 
evaluation assigned for PTSD.  In addition, while a TDIU 
claim may very well have been informally raised and not 
adjudicated, the bottom line is that there is currently no 
final RO decision on such a claim that can be subject to CUE 
attack.  See Norris, supra.  That said, this matter is 
referred to the RO for any appropriate action.  

Finally, the Board notes that during both the RO and video 
conference hearings, it was contended by the veteran and his 
representative that a motion for reconsideration filed by the 
veteran with respect to a July 1988 Board decision denying an 
increased evaluation for the veteran's psychiatric disorder 
(then evaluated as 50 percent disabling) was never acted 
upon.  However, the Board notes that this motion, received in 
August 1988, was acted upon by the Chairman of the Board at 
the time, as evidenced by his response letter dated that same 
month.  As such, no action in this regard is warranted.


FINDINGS OF FACT

1.  On January 27, 1989, the RO received a claim for an 
increased evaluation for the veteran's psychiatric disorder; 
in a February 26, 1993 decision, the RO increased the 
disability evaluation assigned for the veteran's PTSD to 100 
percent, effective January 27, 1989.

2.  The allegation that the RO, in establishing the 100 
percent evaluation from January 27, 1989, but no earlier, 
misevaluated the evidence does not comprise a legally 
cognizable claim of CUE; the RO clearly followed the 
statutory and regulatory provisions extant at the time in the 
decision dated February 26, 1993. 
.
3.  On May 18, 1993, the RO received a claim of entitlement 
to service connection for tinnitus; in an August 9, 1994, 
decision, the RO established service connection for tinnitus, 
and assigned a 10 percent evaluation for this disorder, 
effective May 18, 1993.

4.  The veteran has not raised a legally cognizable claim of 
CUE with respect to the RO's August 9, 1994 decision 
establishing service connection for tinnitus no earlier than 
May 18, 1993; the RO clearly followed the statutory and 
regulatory provisions extant at the time in the decision 
dated August 9, 1994.  


CONCLUSIONS OF LAW

1.  The RO's February 26, 1993 rating decision which 
established a 100 percent disability evaluation for PTSD 
effective January 27, 1989 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  The veteran has not submitted a viable claim of CUE in 
the February 26, 1993 rating action.  38 C.F.R. § 3.105 
(2000).

3.  The RO's August 9, 1994 rating decision which established 
service connection for tinnitus effective May 18, 1993 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000).

4.  The veteran has not submitted a viable claim of CUE in 
the August 9, 1994 rating action.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For historical purposes, a review of the record reflects that 
service connection for an acquired psychiatric disorder, then 
classified as anxiety neurosis, was established by the Board 
in a April 1977 decision.  Most recent to the RO decision at 
issue (i.e. the February 26, 1993 decision), the Board, in a 
July 1988 decision, denied the veteran's claim for an 
increased evaluation for his anxiety neurosis, then evaluated 
as 50 percent disabling.  

On January 27, 1989, the RO received a claim from the veteran 
for an increased evaluation for his service-connected anxiety 
neurosis; the veteran also requested that his claim be 
amended to include service connection for PTSD.  In a 
February 26, 1993, rating decision, the RO increased the 
disability evaluation assigned for the veteran's service-
connected psychiatric disorder, recharacterized as PTSD, to 
100 percent effective January 27, 1989.  

On May 18, 1993, the RO received from the veteran an original 
claim of entitlement to service connection for tinnitus.  
Thereafter, in an August 9, 1994, rating decision, the RO 
established service connection for this disorder, effective 
May 18, 1993.

The veteran and his representative contend that both 
decisions were clearly and unmistakably erroneous, in that 
the effective dates assigned for the 100 percent evaluation 
for PTSD, and for the establishment of service connection for 
tinnitus, should have been earlier.  

The veteran's has made a wide range of contentions.  
Regarding his PTSD claim, he contends that the effective date 
assigned for the 100 percent disability evaluation 
constituted CUE because he suffered from PTSD as far back as 
1974 or 1976, and because he was found to be 100 percent 
disabled by the Social Security Administration (SSA) in 1975.  
In various general statements, he argues that his disability 
was not evaluated correctly, and that if it had been, his 
PTSD would have been rated as 100 percent disabling prior to 
1989.  The Board notes that of record are a number of 
decisions from SSA indicating that the veteran was found to 
be disabled (as defined by SSA) in the 1970s and 1980s.  

Regarding his tinnitus claim, the veteran essentially 
contends that service connection for tinnitus (evaluated as 
10 percent disabling) should have been established at the 
same time service connection for left ear hearing loss was 
established, which was by a rating action of August 1977, 
effective October 1975.  

In this regard, the Board points out that previous 
determinations which are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (2000).

The Court has addressed the question of determining when 
there is clear and unmistakable error present in a prior 
decision.  In this regard, the Court has propounded a three 
pronged test; namely (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo the court stated,

...CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error....If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error...that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Regarding the effective date assigned for the 100 percent 
evaluation for PTSD, the veteran's main contention appears to 
be that through the years, and particularly in granting the 
100 percent evaluation in February 1993, the RO improperly 
misevaluated and misinterpreted the evidence of record.  This 
allegation does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 
38 C.F.R. § 3.105(a).  

Strictly as an aside, the Board points out that while the 
evidence of record indeed reflects that the veteran was found 
to be totally disabled by SSA as early as the 1970s due 
primarily to his psychiatric disability, such a 
determination, while "pertinent" to a determination of 
veteran's ability to engage in substantially gainful 
employment for purposes of VA adjudication (or in this case, 
as to a determination of the appropriate schedular rating for 
a psychiatric disorder), it is not controlling.  Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  Among other things, it 
is noted that the veteran was found to be disabled as that 
term is defined by SSA.  

Regarding both claims (and also as an aside), the Board 
points out that currently, and at the time when both 
decisions at issue were rendered, generally, under applicable 
criteria, the effective date of an award of compensation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  Unless 
otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.400(o)(1) (2000).  

However, applicable laws and regulations further set out that 
the effective date of an award of increased compensation may 
be established at the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application for an increased evaluation is 
received within one year from that date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(2) (2000).  

As noted above, the veteran filed a claim for an increased 
evaluation for his psychiatric disorder (ultimately 
characterized as PTSD) on January 27, 1989, and the 100 
percent evaluation was ultimately granted effective from that 
date.  The Board notes that from a review of the record, 
there is no indication that evidence dated within a year of 
receipt of the claim indicated that a 100 percent evaluation 
was warranted (and even if there was, arguably, such evidence 
of record, this would not warrant a reversal of the February 
1993 decision under 38 C.F.R. § 3.105, because such would go 
to how the evidence was weighed.  See Damrel, supra).  

As well, the veteran filed the claim of entitlement to 
service connection for tinnitus on May 18, 1993, and service 
connection was established for this disorder (and a 10 
percent evaluation assigned) effective from that date.  There 
is no indication, from an extensive review of the record, 
that a claim for service connection for tinnitus was filed 
prior to that date, to include back in the 1970s.  

Neither the veteran nor his representative have contended 
that the applicable statutes or regulations were misapplied 
by the RO in rendering the decisions at issue in this case.  
Regardless, the Board points out that RO clearly followed the 
statutory and regulatory provisions extant at the time (and 
currently in effect) in the decisions dated February 26, 
1993, and August 9, 1994, in establishing effective dates for 
the 100 percent evaluation for PTSD, and in establishing the 
effective date for service connection for tinnitus.  

Under the circumstances, the Board concludes that the veteran 
has failed to reasonably raise a viable claim of CUE 
regarding the effective dates assigned for the 100 percent 
evaluation for PTSD, and for service connection for tinnitus.


ORDER

As the veteran has failed to submit a viable claim of CUE 
with respect to the February 26, 1993, RO decision, the 
appeal with respect to this issue is denied. 

As the veteran has failed to submit a viable claim of CUE 
with respect to the August 9, 1994, RO decision, the appeal 
with respect to this issue is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

